DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.

 Response to Arguments
Applicant's arguments filed 09/03/2020 have been fully considered but they are not persuasive.
Applicant Remarks:
Referring again to the instant case, the currently amended independent claims, recite, in pertinent part: computing regions of historical data based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events, wherein each region is an axes-parallel rectangular region; expanding a first region from the computed regions to include a candidate node; identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement; creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement; computing a first region density; computing a candidate region density; and in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement; providing a recommendation of one or more rule modifications based on the frequency data in the grown first region; and rendering the recommendation on a computer display. 
The independent claims, as currently amended, recite additional details of an algorithm for computing regions of historical data that are in turn used of analyzing rule-based decision policies. Thus, the currently claimed elements are not reciting steps for computing an equation, and furthermore, cannot be practically performed in the human mind. Accordingly, they are not directed to a judicial exception/abstract idea and is therefore patent eligible. GB920160159US1Page 9 of 16
Further, even assuming arguendo, without admission, that the currently amended claims recite an abstract idea, such a judicial exception is integrated into a practical application of that exception and the claims are eligible at Prong Two of Step 2A. Per Section II of the 2019 Revised Guidance: 
A claim is not "directed to" a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. 
The steps of the process recited in the claim, in combination with the recited technologies, integrates any purported recited abstract idea into a practical application. Applicant is not trying to monopolize a judicial exception, as only the subject matter in the claims is 
In addition, the presence of these elements creates "an improvement in the functioning of a computer, or an improvement to other technology or technical fields" (2019 Revised Guidance, Section III.A.2). That is, the currently amended claims focus on an improvement in performance of a computer system by performing the actions recited in the currently amended claims, as compared to a brute force method that computes millions of arbitrary regions in order to evaluate region densities. With the currently claimed embodiments, there is a savings of calculation time and computing resources. Therefore, the currently claimed embodiments improve performance of a computer system while transforming data into useful 9US1Page 10 of 1615/588,912 evaluation of rules. Therefore, the claims are directed to improvements in the functioning of a computer as well as the technical field of computerized analysis of rule-based decision policies. Accordingly, claims 1, 8, and 15 are not directed to an abstract idea because the abstract idea, if any, is integrated into a practical application. As such, the claims are patent eligible. 
Furthermore, even assuming arguendo, without admission, that claims 1, 8, and 15 recite an abstract idea and that such a judicial exception is not integrated into a practical application of that exception, the claims are eligible at Step 2B. Per Section 111.B of the 2019 Revised Guidance, "if a claim has been determined to be directed to a judicial exception under revised 
The features of the currently amended claims go beyond a mere mathematical calculation, and serve to improve computer operation, as an efficient manner of growing regions in order to efficiently analyze rule-based decision policies. The case of Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) supports the patentability of embodiments of the present invention. In addition, in McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016), where it was held that a method to improve 3D animation techniques was patent- eligible. Therefore, Applicant respectfully submits that the currently amended claims enable a computer processing improvement analogous to that in McRO, and recite significantly more than an abstract idea in that the claims include multiple tangible technologies, therefore, cannot be performed merely on paper or in a person's mind. 
The claimed embodiments are "not well-understood, routine, conventional activity in 160159US1Page 11 of 1615/588,912 
the field" of electronic feedback distribution. Therefore, the additional elements of claims 1, 8, and 15 amount to significantly more than any purported exception itself and as such, the claims are patent eligible. 


Examiner Response:
The examiner respectfully disagrees with the applicants remarks, the amended limitations add to the abstract idea, without providing significantly more than the abstract idea. The limitations “computing regions of historical data based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events, wherein each region is an axes-parallel rectangular region; expanding a first region from the computed regions to include a candidate node; identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement; creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement; computing a first region density; computing a candidate region density; and in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement;” are further evaluated in the updated 101 rejection provided. 
The examiner notes that the limitations are mental steps which can be performed in the human mind. The MPEP in 2106.04(d) recites “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)” The examiner notes the limitations equivalent in the qrown first region; and rendering the recommendation on a computer display”. The recommendation is provided to a display however it is not used to modify the system. The examiner would like to refer the applicant to MPEP section 2106.04(a)(1) which provide examples of claims that do not recite an abstract idea. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 8, 11, 12, 14, 15, and 18-20 are rejected under 35 U.S.C. 101. Claims 6, 9, 10, 13, 16 and 17 have been cancelled.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method for analyzing rule-based decision policies comprising: obtaining data for a plurality of events; obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules embodied in a computer-based business management system, wherein the computer-based business management system includes a processor; computing frequency data with the processor for the plurality of events based on the rule set; and computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region; expanding a first region from the computed regions to 
The limitations of claim 1: 
computing frequency data for the plurality of events based on the rule set, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on specific rules. 
computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions of events based on the rules which are parallel to the other regions. This mathematical process can be done mentally or with pen and paper.
expanding a first region from the computed regions to include a candidate node, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally expanding the regions to include candidate nodes. This mathematical process can be done mentally or with pen and paper.
identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying one or more derived nodes located within a region complement. This mathematical process can be done mentally or with pen and paper.
creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally creating a candidate region which includes the node and complement. This mathematical process can be done mentally or with pen and paper.
computing a candidate region density, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. 
and in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally adding the candidate node and region complement to the first region. This mathematical process can be done mentally or with pen and paper.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element 
The step of obtaining data for a plurality of events are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules embodied in a computer-based business management system, wherein the computer-based business management system includes a processor are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The processor is treated as an additional element.
The step of rendering the recommendation on a computer display is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of providing a recommendation of one or more rule modifications based on the frequency data in the grown first region, is recited at a high level of 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of obtaining data for a plurality of events; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules embodied in a computer-based business management system, wherein the computer-based business management system includes a processor; a conclusion that an additional element is insignificant 
The step of rendering the recommendation on a computer display falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)
The step of providing a recommendation of one or more rule modifications based on the frequency data in the grown first region falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: obtaining data for a plurality of events; obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules; computing frequency data for the plurality of 
The limitations of claim 8: 
computing frequency data for the plurality of events based on the rule set, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on specific rules. 
computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes 
expanding a first region from the computed regions to include a candidate node, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally expanding the regions to include candidate nodes. This mathematical process can be done mentally or with pen and paper.
identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying one or more derived nodes located within a region complement. This mathematical process can be done mentally or with pen and paper.
creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally creating a candidate region 
computing a candidate region density, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing a candidate region density. This mathematical process can be done mentally or with pen and paper.
and in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally adding the candidate node and region complement to the first region. This mathematical process can be done mentally or with pen and paper.

If a claim limitation, under its broadest reasonable interpretation, the computing steps and providing step include mathematical concepts based on the at least one million events obtained which is directed to an abstract idea. See MPEP 2106.04 (a)(2) section IV (Flook, 437 U.S. at 585, 198 USPQ at 195;). Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to integrate the abstract idea into a practical application. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor; a memory coupled to the processor” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of obtaining data for a plurality of events are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of rendering the recommendation on a computer display is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of providing a recommendation of one or more rule modifications based on the frequency data, is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of obtaining data for a plurality of events; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules; a conclusion that an additional element is 
The step of rendering the recommendation on a computer display falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)
The step of providing a recommendation of one or more rule modifications based on the frequency data falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Similarly, Claim 15 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a frequency density range 
The limitations of claim 2: 
determining a frequency density range for the plurality of events based on the frequency data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency density range for the plurality of events based on the frequency data.
and wherein computing regions based on the rules within the rule set is based on the frequency density range, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions based on the rules within the rule set is based on the frequency density range.
For additional element analysis please see claim 1 above.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of computing the region by computing a rectangle.
The limitations of claim 3: 
performs the step of computing the region by computing a rectangle, is a process that, under its broadest reasonable interpretation, covers performance of the 

For additional element analysis please see claim 1 above.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying candidates for rule consolidation.
The limitations of claim 11: 
performs the step of identifying candidates for rule consolidation, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying candidates for rule consolidation.

For additional element analysis please see claim 8 above.

Similarly, Claims 4 and 18 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying candidates for rule separation.
The limitations of claim 12: 
performs the step of identifying candidates for rule separation, is a process that,  under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying candidates for rule separation.

For additional element analysis please see claim 8 above.

Similarly, Claims 5 and 19 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying a region of a uniform frequency density.
The limitations of claim 14: 
performs the step of identifying a region of a uniform frequency density, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from 

For additional element analysis please see claim 8 above.

Similarly, Claims 7 and 20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.A.S./Examiner, Art Unit 2123
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116